

Exhibit 10.35
Summary of Compensation for Non-Employee Directors
Effective January 1, 2008


Annual Board Retainer
$ 50,000
Board Meeting Fee
$ 1,500 per meeting attended
Committee Chair Annual Retainer
 
Audit/Compensation
$ 15,000
Committee Chair Annual Retainer
 
Other Committees
$ 5,000
Committee Meeting Fee
$ 1,500 per meeting attended
Annual Equity Grant (1)
$ 125,000

 
 
(1)  Granted in the form of Restricted Stock Units effective January 24,2008. 
Each director received 3,750 Restricted Stock Units which will vest in full on
December 31, 2008.